Exhibit 10.1

 

December 5, 2005

 

Jeff Rydin

3303 Latania Drive

Tampa, FL 33618

 

Re: Additional Severance and Retention Benefits

 

Dear Jeff:

 

The purpose if this letter is to memorialize our understanding regarding the
amendment of the terms to your original employment with NuVasive, Inc. (the
“Company”) contained in the offer letter dated November 19, 2005. For purposes
of this letter, the term Fundamental Transaction shall have the meaning set
forth in the Company’s 2004 Equity Incentive Plan (the “Plan”). The term
Involuntary Termination shall mean an involuntary Termination (as defined in the
Plan) of service for reasons other than death, disability or Cause (as defined
in the Plan).

 

  1. Involuntary Termination within 12 months of Transaction. Upon your
Involuntary Termination within 12 months following a Transaction (if, and only
if, you are still providing service to the Company or its successor, as
applicable, at such time), the Company or its successor, as the case may be,
shall pay you a cash payment equal to one hundred percent (100%) of your
compensation earned (including any bonus with respect to performance) during the
most recently completed calendar year (“Compensation”).

 

  2. Involuntary Termination beyond 12 months of Transaction. Upon our
Involuntary Termination beginning 12 months following a Transaction (if, and
only if, you are still providing service to the Company or its successor, as
applicable, at such time), the Company or its successor, as the case may be,
shall pay you a cash payment equal to seventy-five percent (75%) of your
Compensation.

 

  3. Severance. In the event of your Involuntary Termination prior to a
Transaction, in lieu of any other cash obligation, the Company shall pay you a
cash payment equal to seventy-five percent (75%) of your Compensation upon your
execution of a release of all claims against the Company.

 

  4. Nonsolicitation. You agree that while providing service to the Company and
for one (1) year following the date upon which you cease to provide service to
the Company, you will not, either directly or through others solicit or attempt
to solicit, or hire or attempt to hire, any person (including any entity) who is
an employee, consultant or independent contractor of the Company to terminate
his, her or its relationship with the Company in order to become an employee,
consultant or independent contractor to or for any other person or entity.

 

For purposes of clarification, your employment with the Company will remain on
an “at will” basis, meaning that (except for the obligations contemplated by
this letter or under the Plan) either you or the Company may terminate your
employment at any time for any reason or no reason, without further obligation
or liability. These terms are in lieu of and replace the current terms of any
existing severance obligations. The severance obligations set forth herein
constitute the entirety of any severance obligation owed to you by the Company.
This policy of at-will employment is the entire agreement as to the duration of
your employment and may only be modified in an express written agreement signed
by an officer of the Company authorized by the Company’s Board of Directors and
you.

 

This letter agreement shall be governed by and construed under the laws of the
State of California as applied to agreements among California residents entered
into and to be performed entirely within California.

 

        Very truly yours,        

NUVASIVE, INC.

            By:  

/s/ Alexis V. Lukianov

            Alexis V. Lukianov

As Accepted and Agreed:

        Dated:  

December 5, 2005

     

/s/ Jeff Rydin

           

Jeff Rydin